Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in line 1 “quantitating free (unbound) human C5”. Claim 1 line 11, recites “free (unbound) C5a”. Claim 2 also recites in line 16, “detecting the captured free C5”. Claim 2 further recites in line 22, “quantitating the captured free C5a”. However the claimed invention appears to be detecting C5 that binds to the capture antibody, and in that sense, the method detects bound C5. Therefore the recitation of quantitating or detecting “free” C5 in lines 1, 12, and 18 is confusing, since it is actually captured C5 that is quantitated or detected. Moreover, since the meaning of “free” is not clarified in the claims or specification, the recitation of “captured free” C5 is confusing since the terms appear contradictory. Examiner notes that the recited language is confusing in part because in some assays known in the art, it is the analyte that is not bound to a capture agent [i.e., free in that sense] that is detected.
Clarification is requested. For examination purposes, “free” is interpreted to mean that the C5 is free from being bound to a binding partner in the sample prior the assay being performed.
Examiner notes that this rejection would be overcome by deleting the term “free” in Applicant’s claims.
Claim 2, lines 7-8 recites “Gyros Bioaffy 200 CD”. The limitation “CD” is also used in lines 8, 12,13, 17, and 18. This language appears to be a name or Trademark, and in either case, it is not clear as to what this limitation encompasses. 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the device used in the assay, and, accordingly, the identification/description is indefinite.
	Likewise, in claim 1, lines 13-14, a trademark or trade name is used (Gyrolab xPlore and Gyrolab XP instrument), and thus the identification/description is indefinite.
	Likewise, in claim 1, line 16, AlexaFluor is a trademark or trade name, and thus the identification/description is indefinite.
  	Claim 2, line 2, and claim 3, line 2, recite “free” C5. As discussed above, the term “free” is confusing in the context of Applicant’s claimed invention, and can be deleted to avoid the confusion.
	Claim 7, 10 recites ALXN1007, which is a trademark or trade name, and thus the identification/description is indefinite.
	Claim 12 recites “Rexxip AN” buffer, and “Rexxip F” buffer, which are trademarks or trade names, and thus the identification/description is indefinite. For examination purposes, these recited buffers will be treated as reciting a buffer in general.
	Claim 13 recites “Gyros instrument” and “Bioaffy” wash, which are trademarks or trade names, and thus the identification/description is indefinite. For examination purposes, these recited buffers will be treated as reciting a buffer in general.
	The remaining claims are rejected since they depend from claim 2 which is rejected for the reasons set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110014182 (hereinafter “Alard”) in view of US 20140056878 (hereinafter “McConnell”) and US 20020015957 (hereinafter “Hageman”) and US 6,319,469 (hereinafter “Mian”) and US 20100173793 (hereinafter “Dilly”).
Applicant’s claim 1 recites:
“A method of quantitating free (unbound) human C5a complement protein (C5a) from a sample comprising: 
a. removing human C5 from the sample; wherein the sample is incubated with C5 specific biotinylated antibody coupled to magnetic beads and wherein the magnetic beads coupled to C5 specific biotinylated antibody bound to human C5 are captured with a magnet; 
b. binding biotinylated anti-C5a capture antibody to strepavidin-coated particles; wherein said biotinylated anti-C5a capture antibody is added by capillary action to a Gyros Bioaffy 200 CD comprising columns with the strepavidin-coated particles; wherein said CD is subjected to centrifugal force inside a Gyrolab xPlore or a Gyrolab XP instrument, thus driving the biotinylated anti-C5a capture antibody to the strepavidin-coated particles in the columns; 
c. capturing the free (unbound) C5a in the sample on the capture antibody; wherein the sample after step a. is added to the CD by capillary action; 
wherein said CD is subjected to centrifugal force inside the Gyrolab xPlore or a Gyrolab XP instrument, thus driving the sample after step a. to the biotinylated anti-C5a capture antibody bound to the strepavidin-coated particles in the columns; 
d. detecting the captured free C5a; wherein an AlexaFluor labeled anti-C5a detection antibody is added to the CD by capillary action, wherein said anti-C5a detection antibody binds C5a at a different epitope from the epitope bound by the capture antibody; wherein said CD is subjected to centrifugal force inside the Gyrolab xPlore or a Gyrolab XP instrument, thus driving the detection antibody to the free C5a bound to the capture antibody bound to the strepavidin-coated particles in the columns; 
and e. quantitating the captured free C5a using laser-induced fluorescence detection.

The following disclosure by Alard is relevant to Applicant’s claim 1.
Alard teaches the following in paragraph 0234:
	“Levels of unbound (free) amyloid and levels of total amyloid (unbound A.beta.  and complexed with antibody) were determined using Gyrolab.TM.  workstation.  Biotinylated 6F6 murine mAb was used as the capture reagent for the free .beta.-amyloid assay and a biotinylated N-terminal specific 
anti-.beta.-amyloid antibody (in house reagent) was used as the capture reagent for the total .beta.-amyloid assay.  Both capture reagents were captured on the Gyros Bioaffy CD capture column containing a streptavidin coated matrix.  Capture antibodies were added at a concentration of 700 nM.  For both assays Alexa 647 labelled 4G8 (specific for the .beta.-amyloid epitope 17-24) was used 
at a concentration of 12.5 nM for detection.  To quantify the amount of .beta.-amyloid in the samples an A.beta.1-42 standard curve was prepared (Innogenetics A.beta.1-42) to give a dynamic range of 31.25 pg/ml to 20000 pg/ml.  Dilution of the A.beta.1-42 standard curve and the plasma samples was carried out in .beta.-amyloid-depleted human plasma.  Data was analysed using 
the software inherent to the machine and then plotted in Excel.” Paragraph 0234 (emphasis added).
In paragraph 0219, Alard discloses use of “streptavidin coated Dynabeads (Dynal) with 
immobilised biotinylated 6E10 antibody (specific for human A.beta.1-16; Signet Labs) to capture A.beta.  from the samples and detection of bound A.beta.  with ori-tag labelled G210 (antibody specific for A.beta.1-40; in house reagent) or 5G5 (antibody specific for A.beta.1-42; in house reagent)”. 
	While Alard is silent as to what the matrix is in paragraph 0234, it would have been obvious to one skilled in the art that the matrix may be dynabeads, especially given that dynabeads are disclosed in paragraph 0219 as being capable of being coated with streptavidin for binding to biotinylated capture antibody, which therefore shows that it is predictable that the streptavidin coated matrix disclosed in paragraph 0234 can be streptavidin coated dynabeads.
	While Alard is silent as to details of the dynabeads, and thus is silent as to the dynabeads being magnetic and the use of a magnet to manipulate the dynabeads, such limitations are understood in the art, as shown by Dilly.
	More specifically, Dilly teaches in paragraph 0099 the following:
	The “support is a bead which may be magnetic to allow the bead to be isolated using a magnet.  Such beads are known per se under the trademark "Dynabead".  Dynabeads.TM.  are available 
from Invitrogen Ltd.  They comprise magnetic particles of, for example, iron, and a polymer coating.  Magnetic beads are also available from other sources, such as Bioclone Inc., San Diego, Calif., USA.” The support allows for binding to a reagent (see para. 0017).
	Therefore one skilled in the art would have understood that the dynabeads disclosed by Alard are magnetic and that a magnet can be used to allow the beads to be isolated, as shown by Dilly.
 	Also, while Alard is silent in paragraph 0234 as to laser-induced fluorescent detection, Alard discloses in paragraph 0234 the use of Alexa 647 labelling, which is a fluorescent label.

	Thus Alard’s disclosure encompasses Applicant’s limitations except for the following: 1) analyte being human C5a complement protein (C5); 2) the detection antibody binding C5 at a different epitope bound by the capture antibody; 3) the biotinylated capture antibody, the sample, and the detection antibody being added to the device by capillary action and centrifugal force; 4) the CD device being subjected to centrifugal force inside the Gyrolab xPlore or Grolab XP instrument; and the C5 specific biotinylated antibody is coupled to magnetic beads wherein the magnetic beads coupled to C5 specific biotinylated antibody bound to human C3 are captured with a magnet.
	However, McConnell teaches detection of C5. In particular, McConnell teaches the following in paragraph 0084:
	“In addition to therapeutic uses, the C5-binding agent described herein can be used in diagnostic or research applications.  In this respect, the C5-binding agent can be used in a method to diagnose a C5-mediated disease or disorder.  In a similar manner, the C5-binding agent can be used in an assay to monitor complement C5 protein levels in a subject being tested for a C5-mediated disease or disorder.  Research applications include, for example, methods that utilize the C5-binding agent and a label to detect complement C5 protein in a sample, e.g., in a human body fluid or in a cell or tissue extract.  The C5-binding agent can be used with or without modification, such as covalent or non-covalent labeling with a detectable moiety.  For example, the detectable moiety can be a radioisotope (e.g., 3H, 14C, 32P, 35S, or 125I), a fluorescent or chemiluminescent compound (e.g., fluorescein isothiocyanate, rhodamine, or luciferin), or an enzyme (e.g., alkaline phosphatase, beta-galactosidase, or horseradish peroxidase).  Any method known in the art for separately conjugating an antigen-binding agent (e.g., an antibody) to a detectable moiety may be employed in the context of the invention…” Paragraph 0084 (emphasis added).
	McConnell also teaches antibodies that bind to C5 (see paras. 0007 and 0022).
	Thus, it would have been obvious to one skilled in the art to provide the applicable reagents (the capture antibodies and labeled antibodies for binding the analyte C5) as taught by McConnell in the Alard’s invention for detection of C5 for diagnostic or research purposes, as suggested by McConnell.
As to the capture antibody or the detection antibody being specifically an anti-C5a antibody, McConnell teaches in paragraph 0022 the following:
“The isolated immunoglobulin heavy chain polypeptide and the isolated immunoglobulin light chain polypeptide of the invention desirably bind to complement protein C5 (also referred to as "C5 protein," "complement component C5," "complement protein C5," and "C5").  The C5 complement protein is a 190 kD glycoprotein comprised of two disulphide-linked polypeptide chains: alpha (C5a) and beta (C5b) (Tack et al., supra).  Activation of the complement system typically occurs as a result of antigen-antibody binding.” Thus the immunoglobulin disclosed by McConnel binds to C5a.
Also, while Alard and McConnelly are silent as to the detection antibody binding C5 at a different epitope bound by the capture antibody, providing such features is known in the prior art for capturing and labeling, essentially performing a basic sandwich assay, as shown by Hageman.
More specifically, Hageman teaches the following:
“Immunologic techniques employ polyclonal or monoclonal antibodies against the different epitopes of the various complement components (e.g., C3, C4 an C5) to detect, e.g., the split products of complement components (see, e.g., Hugli et al., Immunoassays Clinical Laboratory Techniques 443-460, 1980; Gorski et al., J Immunol Meth 47: 61-73, 1981; Linder et al., J Immunol Meth 47: 49-59, 1981; and Burger et al., J Immunol 141: 553-558, 1988).  Binding of the antibody with the split product in competition with a known concentration of labeled split product could then be measured.  Various assays such as radio-immunoassays, ELISA's, and radial diffusion assays are available to detect complement split products.” Paragraph 0096.
Hageman further discloses that various types of binding assays are known, including solid phase direct  labeled sandwich assay (para. 0152). 
Thus use of a capture antibody and labeled antibody that each bind to different epitopes on the C5 analyte would have required ordinary skills in the art given that such antibodies are known in the art, and a sandwich assay format using such antibodies is known in the art, as shown by Hageman.
	Furthermore, while Alard discloses that the assay is performed on a “Gyros Bioaffy CD capture column containing a streptavidin coated matrix” (see paragraph 0234), Alard is silent as to details of the “Gyros Bioaffy CD capture column”. Examiner notes that the present claim 1 recites use of a “Gyros Bioaffy 200 CD comprising columns” (see lines 4-5). It appears that these names may be used as a trademark or used for identification of the device. Since Alard is silent as to further details about the Gyros Bioaffy CD capture column, it is not clear whether this device has the ability to allow the biotinylated capture antibody, the sample, and the detection antibody to be added to the device for contact by capillary action and centrifugal force.
	However, looking to the prior art, such as the patent to Mian, providing such known features would require ordinary skills in the art. 
	Mian teaches a device that utilizes capillary forces as well as centripetal forces to move fluids.
More specifically, Mian teaches the following.
	“This invention relates to methods and apparatus for performing microanalytic and microsynthetic analysis and procedures.  The invention provides a microsystem platform and a micromanipulation device for manipulating the platform that utilizes the centripetal force resulting from rotation of the platform to motivate fluid movement through microchannels.  The microsystem platforms of the invention are also optionally provided having system informatics and data acquisition, analysis and storage and retrieval informatics encoded on the surface of the disk opposite to the surface 
containing the fluidic components.  Methods specific for the apparatus of the invention for performing any of a wide variety of microanalytical or microsynthetic processes are provided.” Abstract. Emphasis added.
	“Chemical and biochemical reactions are performed in a reaction chamber by the selective opening of microvalves controlling access to contiguous reagent reservoirs.  Microvalves as described in more detail below include mechanical, electrical and thermal valve mechanisms, as well as capillary microvalves wherein fluid flow is controlled by the relationship between capillary forces and centripetal forces acting on the fluid.  The contents of the reagent reservoirs, that are connected a reaction chamber through microchannels controlled by such microvalves, are delivered to the reaction chamber by the coincident rotation of the microplatform and opening of the appropriate microvalves.  The amount of reagent delivered to a reaction chamber is controlled by the speed of rotation and the time during which the valve to the reagent reservoirs is open.  Products of the reaction performed in the reaction chamber are similarly removed from the reaction chamber to an analytical array, a second reaction chamber or a product outlet port by the controlled opening of microvalves in the reaction chamber.” Column 7, lines 37-57.
	Therefore providing the Gyros Bioaffy CD capture column disclosed by Alard such that the biotinylated capture antibody, the sample, and the detection antibody can be added for contact by capillary action and a centrifugal force would have required ordinary skills in the art given that providing such features in an assay device is known in the art as shown by Mian. Moreover, providing the Alard device as a platform to be manipulated by a manipulation device that utilizes centripetal force would have been obvious to one skilled in the art would have obvious to one skilled in the art since Mian teaches these features to provide the centrifugal/centripetal force on the fluids in the modified Alard assay. With this modification, the platform with microchannels as discussed by Mian is equivalent to Applicant’s Gyros Bioaffy 200 CD comprising columns, and the Mian manipulation device is equivalent to Applicant’s Gyrolab XP instrument. 
	As to claim 2, see paragraph 0234 of Alard disclosing comparison to a standard curve.
	As to claim 3, see paragraph 0234 of Alard disclosing use of a software for the analysis.
	As to claims 4 and 5, McConnell teaches detection of C5 in a human sample (para. 0077) and that C5 is a serum protein (para. 0003 and 0018).
	As to claims 6, 7, and 10, McConnell teaches in paragraph 0006 that Eculizumab (SOLIRIS.TM.) is a monoclonal antibody directed against the C5 complement protein, and currently is the only pharmaceutical that blocks C5 proteolysis activation, inhibiting formation of both C5a and C5b.  Eculizumab is approved for clinical use to treat PNH and aHUS. Examiner notes that with respect to claims 7 and 10, ALXN1007 appears to be a trademark or tradename, and is thus vague and indefinite. For examination purposes, ALXN1007 is interpreted to be referring to an agent treatment in general, which thus encompasses the treatment disclosed by McConnell in paragraph 0006.
	As to claim 8, see discussion of dynabeads above with respect to claim 1.
	As to claim 12, McConnell teaches in paragraph 0086 the following:
	“The C5-binding agent can be provided in a kit, i.e., a packaged combination of reagents in predetermined amounts with instructions for performing a diagnostic assay.  If the C5-binding agent is labeled with an enzyme, the kit desirably includes substrates and cofactors required by the enzyme (e.g., a substrate precursor which provides a detectable chromophore or fluorophore).  In addition, other additives may be included in the kit, such as stabilizers, buffers (e.g., a blocking buffer or lysis buffer), and the like.  The relative amounts of the various reagents can be varied to provide for concentrations in solution of the reagents which substantially optimize the sensitivity of the assay.” Paragraph 0086, emphasis added.
	Thus providing a buffer in the modified Alard invention for diluting samples or reagents such as the detection antibody would have required ordinary skills in the art since use of a buffer for such purposes is known in the art and its outcome would have been predictable.
	As to claim 13, Alard is silent as to priming the [Gyros] instrument two separate times with [Bioaffy] wash 1 and pH 11 buffer. However, washing an assay device with PBS [a buffer] is exemplified by Alard for example in paragraph 0317. Performing such a step results in a predictable, outcome, and is desirable, as shown by Alard. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110014182 (hereinafter “Alard”) in view of US 20140056878 (hereinafter “McConnell”) and US 20020015957 (hereinafter “Hageman”) and US 6,319,469 (hereinafter “Mian”), and US 20100173793 (hereinafter “Dilly”) as applied to claim 1 above, and further in view of US 20030175267  (hereinafter “Wang”).
Alard, McConnel, Hagemen, and Mian, discussed above, does not disclose N19-8 as the detection anti-C5 antibody. However, Wang teaches that N19-8 is a known anti-human-C5 monoclonal antibody with known binding characteristics (para. 0072). Its use as the anti-C5 antibody in the modified Alard invention discussed above would have required ordinary skills in the art since it is predictable that known anti-C5 antibody with known binding characteristics can be used in the Alard invention for detection of C5.

	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110014182 (hereinafter “Alard”) in view of US 20140056878 (hereinafter “McConnell”) and US 20020015957 (hereinafter “Hageman”) and US 6,319,469 (hereinafter “Mian”), and US 20100173793 (hereinafter “Dilly”) as applied to claim 1 above, and further in view of US 20060067935 (hereinafter “Ambati”).
	Alard, McConnell, Hageman, and Mian, discussed above, are silent as to the anti-C5a detection antibody being clone 2942.
	However, Ambati discloses that this antibody and its ability to bind to C5a is known (see para. 0043). Use of this antibody in the modified Alard invention would have required routine skills in the art since use of a known antibody for binding its known binding partner would have resulted in a predictable outcome.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641